DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 8/2/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flath et al. (US 2013/0231808).
With respect to claim 1, Flath discloses a transport refrigeration unit (TRU) system, comprising: a TRU configured to be operably coupled to a container (figure 1 discloses a refrigeration system to refrigerate container 104, paragraph 0019), the TRU comprising components configured to control an environment within an interior of the container (104) and a TRU battery pack configured to store energy for powering at least the components (storage unit 110, figure 3); an electrical grid (grid 114, figure 3); and a control unit which is communicative with the TRU and the electrical grid and which is configured to manage power supplies and demands between the TRU battery pack of each TRU and the electrical grid (management logic 122 controls charging of the batteries as well as providing surplus to the electrical grid based on battery charge, figures 6A-6C, paragraph 0024).
With respect to claims 2, 11, Flath discloses the TRU system according to claim one of the claims, wherein the TRU further comprises a solar panel operably coupled to at least the TRU battery pack.  Solar panel source 130-1.
With respect to claims 5, 15, Flath discloses the TRU system according to claim one of the claims, wherein a capacity of the TRU battery pack is made available to the electrical grid by the control unit.  Paragraphs 0024-0025, 0055 discloses providing surplus power to the grid.
With respect to claims 6, 16, Flath discloses the TRU system according to claim one of the claims, wherein availability of the capacity of the TRU battery pack is controlled by the control unit in accordance with a loading schedule.  Paragraph 0053 and figure 6 discloses predicting load used based on payload type.
With respect to claims 7,17, Flath discloses the TRU system according to claim one of the claims, wherein availability of the capacity of the TRU battery pack is controlled by the control unit in accordance with a current loading or cooling condition.  Paragraph 0055.
With respect to claims 8, 18, 20, Flath discloses the TRU system according to claim one of the claims, wherein availability of the capacity of the TRU battery pack is controlled by the control unit in accordance with current or predicted ambient conditions.  Paragraph 0045, 0054-0055 based on ambient conditions power availability is controlled.
With respect to claim 9, Flath discloses a transport refrigeration unit (TRU) system, comprising: one or more containers (trailer payload 104); a TRU operably coupled to each of the one or more containers (figure 1 discloses a refrigeration system to refrigerate container 104, paragraph 0019), each TRU comprising components configured to control an environment within an interior of the corresponding container (104) and a TRU battery pack configured to store energy for powering at least the components (storage unit 110, figure 3); an electrical grid (144); and a control unit which is communicative with the TRUs and the electrical grid and which is configured to manage power supplies and demands between the TRU battery pack of each TRU and the electrical grid (management logic 122 controls charging of the batteries as well as providing surplus to the electrical grid based on battery charge, figures 6A-6C, paragraph 0024).
With respect to claim 10, Flath discloses the TRU system according to claim 9, wherein the one or more containers are stowed.  Paragraph 0024 discloses parking the vehicles in a warehouse having a number of batteries with refrigeration systems.
With respect to claim 19, Flath discloses A method of operating a transport refrigeration unit (TRU) system, the method comprising: stowing one or more containers (paragraph 0024 discloses parking the vehicles in a warehouse having a number of batteries with refrigeration systems); operably coupling a TRU to each of the one or more containers, each TRU comprising components configured to control an environment within an interior of the corresponding container (figure 1 discloses a refrigeration system to refrigerate container 104, paragraph 0019) and a TRU battery pack configured to store energy for powering at least the components (storage unit 110, figure 3); providing a control unit in communication with the TRU and an electrical grid; and managing power supplies and demands between the TRU battery pack of each TRU and the electrical grid (management logic 122 controls charging of the batteries as well as providing surplus to the electrical grid based on battery charge, figures 6A-6C, paragraph 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath et al. (US 2013/0231808) in view of Wordsworth et al. (US 8,295,950).
With respect to claims 3-4, 12-14, Flath discloses the TRU system according to claim 1; except for, wherein the TRU further comprises a TRU controller to which the control unit is communicatively coupled, wherein the TRU further comprises a TRU controller, the control unit being a component of the TRU controller.  
Wordsworth discloses an intelligent power management system IPMS 250 with an intelligent power controller IPC 250 for communicating with a TRU 60 control circuit 384, figure 19.
It would have been obvious to a person having ordinary skill in the art to have modify Flath and include the refrigeration unit controller as disclosed by Wordsworth, for the purpose of providing a system that can communicate with different refrigeration unit controllers and provide control signals accordingly.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
With respect to the argument that Flath does not disclose transport refrigeration units (TRUs), as claimed since the only elements capable of refrigerating the trailer are Flath’s cold-plates.  And that such TRU would be regarded by Flath as loads and that the management controller 122 would direct energy from one or more of the sources 130 to the TRUs.   It is respectfully submitted that Flath discloses the use of cold plates and refrigeration system for maintaining a cooled payload area for refrigerated loads, paragraph 0043.  Management logic 122 would configure the storage 110 to power components of the refrigeration system as required by the claim, paragraph 0024.
With respect to the argument that the storage 110 is entirely separated and distinct from the cold-plates 140-3 and that if Flath discloses anything like a TRU in Flath’s disclosures  of the cold plates, this TRU does not also include the storage 110 as claimed.  It is respectfully submitted that figure 1 discloses a refrigerated vehicle 100 regarded as the transport refrigeration system (TRU)  that is connected to the storage 110 as required by the claim; and the (TRU) system thus encompasses all the elements recited in the claim.
With respect to the argument that Flath does not teach or suggest pulling energy from the sources 140, such as the cold plates 140-3, for distribution to the power grid.  Paragraph 0024 discloses that the management logic 122 controls the power supplies and demands between the storage 110 and the grid 144, as required by the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836